      Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 ATLANTIC SPECIALTY INSURANCE
 COMPANY, as Subrogee of Crossland Heavy
 Contractors, Inc., and CROSSLAND HEAVY
 CONTRACTORS, INC.,
                                                            Case No. 20-CV-04013-JAR-ADM
            Plaintiffs,

            v.

 MIDWEST CRANE REPAIR, LLC,

            Defendant.


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs Atlantic Specialty Insurance Company and

Crossland Heavy Contractors, Inc.’s Motion to Dismiss Claims Without Prejudice (Doc. 106).

The motion is fully briefed and the Court is prepared to rule. For the reasons discussed below,

Plaintiffs’ request for dismissal without prejudice is granted on the conditions set forth herein.

Costs shall be awarded to Defendant as the prevailing party and the Court retains jurisdiction to

award Defendant any duplicative attorney fees and expenses expended in subsequent litigation.

Plaintiffs shall have until December 1, 2020 to withdraw their motion to dismiss without

prejudice if they determine these conditions are too onerous. Absent a motion to withdraw by

this deadline, the Court will enter judgment in accordance with this Order.

I.     Background

       Plaintiffs Atlantic Specialty Insurance Company (“Atlantic”) and Crossland Heavy

Contractors, Inc. (“Crossland”) filed this negligence action against Defendant Midwest Crane

Repair, LLC (“Midwest Crane”), arising out of a crane collapse on December 7, 2018. When the

crane failed, it collapsed onto a building that was under construction. It also killed Jacob Jeffrey,
      Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 2 of 7




who was working at the jobsite installing trusses. Jeffrey was an employee of Burkhart

Construction. A suit has been filed and a claim has been made against Midwest Crane in

Missouri state court for the wrongful death of Jeffrey; Crossland is not a party to that action,

which remains pending.

       Plaintiffs’ Complaint seeks reimbursement for damages caused to a building, the crane,

and other equipment. After the crane accident, Atlantic reimbursed its insured, Crossland, for

damages to the building, as well as damages to the crane, related equipment, and expenses.

Atlantic is therefore subrogated to its insured’s claim for property damages against Midwest

Crane. Crossland asserts a negligence claim under Kansas law against Midwest Crane on the

grounds that Midwest Crane owed a duty to exercise reasonable care in inspecting the crane and

to remove any damaged parts from service.

       Midwest Crane answered and asserted two counterclaims against Crossland seeking: (1) a

declaratory judgment “of the obligations, legal relations, and rights of the parties, including a

declaration that Crossland Heavy is responsible in whole or in part for the damage claimed as a

result of the December 7, 2018 crane collapse”; and (2) contribution and indemnity.1 Midwest

Crane alleged that Crossland was responsible for monthly and daily crane inspections after its

April 2018 annual inspection, and that those inspections should have revealed the issues that

caused the crane’s collapse. Midwest Crane further alleges that Crossland failed to correct

deficiencies that Midwest Crane identified in April 2018.

       On September 14, 2020, this Court granted Crossland’s motion to dismiss Midwest

Crane’s counterclaims, finding they were either not ripe for adjudication or failed to state a claim

upon which relief can be granted. The parties have also litigated several pretrial discovery


       1
           Doc. 48 ¶ 50.




                                                  2
       Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 3 of 7




issues. Plaintiffs represent in the instant motion that counsel in the wrongful death action has

stated his client’s intent to file suit against Crossland in both the pending Missouri wrongful

death case and a new case he intends to file in Kansas state court. Accordingly, Plaintiffs seek to

voluntarily dismiss this case, arguing that the costs and expenses have become too high,

particularly in light of forthcoming claims against Crossland in state court. Midwest Crane does

not oppose dismissal; however, it argues that fees and costs should be assessed against Plaintiffs

because they maliciously prosecuted Midwest Crane by filing and continuing to litigate this

matter in bad faith.

II.     Standard

        Federal Rule of Civil Procedure 41(a)(2) controls voluntary dismissals after the opposing

party has filed an answer and provides, “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper. . . . Unless the order states

otherwise, a dismissal under this paragraph (2) is without prejudice.” “Absent ‘legal prejudice’

to the defendant, the district court normally should grant such a dismissal.”2 “Prejudice does not

arise simply because a second action has been or may be filed against the defendant.”3 Rather,

the Tenth Circuit evaluates prejudice by relevant factors such as “the opposing party’s effort and

expense in preparing for trial; excessive delay and lack of diligence on the part of the movant;

insufficient explanation of the need for a dismissal; and the present stage of litigation.”4

        Rule 41(a)(2) “is designed ‘primarily to prevent voluntary dismissals which unfairly

affect the other side, and to permit the imposition of curative conditions.’”5 These “[c]onditions


        2
            Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997).
        3
            Brown v. Baeke, 413 F.3d 1121, 1124 (10th Cir. 2005).
        4
            Id. (quoting Ohlander, 114 F.3d at 1537).
        5
          Clark v. Tansy, 13 F.3d 1407, 1411 (10th Cir. 1993) (quoting Alamance Indus., Inc. v. Filene's, 291 F.2d
142, 146 (1st Cir. 1961)).




                                                         3
       Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 4 of 7




are designed to alleviate any prejudice a defendant might otherwise suffer upon refiling of an

action.”6 Conditions typically should include at least the payment of taxable costs, but they may

also include the payment of attorney fees.7 “A plaintiff must be given an opportunity to

withdraw a motion for voluntary dismissal if a court imposes conditions on the dismissal.”8

        Under Fed. R. Civ. P. 54(d), costs must be awarded to the prevailing party unless the

Court directs otherwise. The rule creates a presumption in favor of costs to the prevailing party;

the Court “must provide a valid reason for not awarding costs to the prevailing party.”9 Tenth

Circuit precedent clearly holds that “a defendant is a prevailing party under Rule 54 when, in

circumstances not involving settlement, the plaintiff dismisses its case against the defendant,

whether the dismissal is with or without prejudice.”10

        A defendant may not recover attorney fees as a condition of dismissal when the action is

dismissed with prejudice except when there is a showing of “exceptional circumstances.”11

However, when the dismissal is without prejudice, “a district court may seek to reimburse the

defendant for his attorneys’ fees because he faces a risk that the plaintiff will refile the suit and

impose duplicative expenses upon him.”12




        6
             Am. Nat’l Bank & Tr. Co. of Sapulpa v. Bic Corp., 931 F.2d 1411, 1412 (10th Cir. 1991).
        7
             Breathouwer v. SmithKline Beecham Corp., No. 02-2476-JAR, 2003 WL 1342979, at *1 (D. Kan. Mar.
17, 2003).

        8
          Hill v. Pope, No. CIV.A. 07-CV-02722WD, 2009 WL 321789, at *5 (D. Colo. Feb. 9, 2009) (citing
United States v. Rockwell Int'l Corp., 282 F.3d 787, 810 (10th Cir. 2002)).
        9
             AeroTech, Inc. v. Vernon Estes, 110 F.3d 1523, 1526 (10th Cir. 1997).
        10
             Cantrell, 69 F.3d at 456.
        11
             Id. at 1528.
        12
             Id.




                                                           4
       Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 5 of 7




III.    Discussion

        Under the Tenth Circuit’s factors discussed above, the Court finds that dismissal without

prejudice is warranted. Indeed, Midwest Crane does not oppose dismissal in its response. This

litigation is still in its relatively early stages as discovery is not yet complete, and Plaintiffs have

sufficiently explained their reason for seeking dismissal—to conserve resources to defend

against pending state claims. There is no evidence of delay or lack of diligence in pursuing this

dismissal. Plaintiffs’ motion is granted to the extent it seeks dismissal without prejudice.

        Midwest Crane opposes Plaintiffs’ request that the parties bear their own costs and

attorney fees on the basis that Crossland maliciously prosecuted this case. But Midwest Crane

provides no authority or legal argument about how this argument applies under the voluntary

dismissal standards.13 Any cause of action by Midwest Crane for malicious prosecution claim is

not ripe until this case is terminated,14 so the Court instead considers whether voluntary dismissal

unfairly prejudices Midwest Crane so as to justify imposing curative conditions on dismissal.

        With respect to costs, a presumption that costs should be awarded applies unless the

Court finds a valid reason for not doing so. Plaintiffs present no valid reason for denying an

award of cost to Midwest Crane in this matter, so costs shall be awarded in favor of Defendant as

the prevailing party.

        With respect to attorney fees, “[w]hen a plaintiff dismisses an action without

prejudice . . . [the defendant] faces a risk that the plaintiff will refile the suit and impose

duplicative expenses upon him.”15 As a result, “[t]ypically, ‘a court imposes as a term and



        13
           See Cantrell v. Int’l Bhd. of Elec. Workers, AFL-CIO, Local 2021, 69 F.3d 456, 458 (10th Cir. 1995);
Aerotech, Inc., 110 F.3d at 1527.
        14
             Ashley Creek Phosphate Co. v. Chevron USA, Inc., 315 F.3d 1245, 1266 (10th Cir. 2003).
        15
             AeroTech, 110 F.3d at 1527.




                                                         5
      Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 6 of 7




condition of dismissal [without prejudice] that plaintiff pay the defendant the expenses that he

incurred in defending the suit, which usually includes reasonable attorney’s fees.’”16 “Generally,

however, the attorney’s fees are limited to those that will not prove useful in subsequent

litigation.”17

        While Plaintiffs do not intend to file a second suit against Midwest Crane, the risk of

duplicative fees remains given that Crossland may be joined in the wrongful death case in

Missouri, or in a new case filed in Kansas state court. Claims between Crossland and Midwest

Crane in those state court actions may follow given the parties’ positions that the other caused

the crane collapse. Therefore, it is appropriate to condition dismissal without prejudice on

Plaintiffs’ payment of Midwest Crane’s attorney fees that are duplicated in subsequent state

court litigation. If Midwest Crane incurs duplicative fees and expenses in a subsequent lawsuit,

then Midwest Crane may move the Court for reimbursement of those duplicative fees and

expenses at the end of the subsequent lawsuit(s). Midwest Crane must “provide a detailed

showing of the fees and expenses incurred that [it] believe[s] are duplicative.”18 The Court will

retain jurisdiction over the limited issue of attorney fees and expenses arising out of the

dismissed action.19

        Because Plaintiffs have the right to withdraw their motion to dismiss if they determine

that the conditions imposed by the Court are onerous, the Court gives Plaintiffs until



        16
             Rockwell, 282 F.3d at 810 (quoting Marlow v. Winston & Strawn, 19 F.3d 300, 303 (7th Cir. 1994)).
        17
           Hill v. Pope, No. CIV.A. 07-CV-02722WD, 2009 WL 321789, at *4 (D. Colo. Feb. 9, 2009) (first citing
Aerotech, 110 F.3d at 1527; then citing Cauley v. Wilson, 754 F.2d 769, 772 (7th Cir. 1985)).
        18
           Snyder Ins. Servs., Inc. v. Kulin-Sohn Ins. Agency, Inc., No. 16-2535-DDC-GEB, 2019 WL 464874, at *2
(D. Kan. Feb. 6, 2019) (quoting Gonzales v. City of Topeka, 206 F.R.D. 280, 283 (D. Kan. 2001)); see also Hill,
2009 WL 321789, at *2 (citations omitted).
        19
           See Snyder, 2019 WL 464874, at *6; Hill, 2009 WL 321789, at *4 (citing Olcott v. Del. Flood Co., 76
F.3d 1538, 1553 (10th Cir. 1996)).




                                                         6
      Case 5:20-cv-04013-JAR-ADM Document 118 Filed 11/10/20 Page 7 of 7




December 1, 2020 to withdraw their motion. If Plaintiffs do not withdraw their motion, then this

Order granting their motion to dismiss without prejudice on the above conditions will take effect.

If Plaintiffs do withdraw their motion, this Order will have no effect on the parties and the

matters addressed herein.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiffs Atlantic Specialty

Insurance Company and Crossland Heavy Contractors, Inc.’s Motion to Dismiss Claims Against

Defendant Midwest Crane Repair, LLC Without Prejudice (Doc. 106) is deferred. Plaintiffs

have until December 1, 2020 to file a motion to withdraw their motion to dismiss without

prejudice. If Plaintiffs have not withdrawn their motion to dismiss by the December 1 deadline,

the Court will grant the motion to dismiss this case without prejudice subject to the conditions

outlined in this Order.

       IT IS SO ORDERED.

       Dated: November 10, 2020

                                                     S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                 7
